 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 918, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Americaand Tale-Lord Manufacturing Company,Inc. Case29-CB-1178 'October 12, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn February 22, 1973, Administrative Law JudgeThomas S. Wilson issued the attached Decision in thisproceeding.Thereafter, the General Counsel andCharging Party filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The unfair labor practice charges in this case ariseout of Respondent's activities during an organiza-tional campaign among employees of Tale-LordManufacturing Company, Inc. (hereinafter Tale-Lord), in the spring of 1972. Specifically, Respondentis alleged to have violated Section 8(b)(1)(A) of theAct by: (1) threatening, in the presence of employeesof Tale-Lord, officers of Tale-Lord with bodily injuryand damage to their property; (2) threatening employ-ees of Tale-Lord with bodily injury and damage totheir property if they refused to honor a picket line setup by Respondent at the Tale-Lord plant, or other-wise refused to support and assist Respondent, andcarrying out these threats; (3) attempting to preventand preventing employees from entering and leavingthe Tale-Lord plant; and (4) throwing eggs and otherobjects at employees as they attempted to enter andleave the Tale-Lord plant.The Administrative Law Judge recommended dis-missal of all the allegations as not supported by credi-ble evidence, and, in the case of some of the threatsto Tale-Lord officers, as provoked by similar threatsand name-calling directed by officers of Tale-Lordtoward Respondent. For the following reasons wetCase 29-RC-1956 wasoriginally consolidated with the instant case forthe resolution of certain issues arising withrespectto an electionconductedpursuant to an agreement for consent election.Prior to the transfer of Case29-CB-1178 tothe Board,Case 29-RC-1956 was severedand remanded totheRegionalDirector for furtherappropriateaction.Accordingly,Employer'sexceptions insofar asthey relateto the Administrative LawJudge's findings and recommendationsin Case 29-RC-1956are not beforethe Boardfor determination,and we make no findings as to them.findmerit in the Charging Party's and GeneralCounsel's exceptions to the Administrative LawJudge's recommended dismissal of the complaint.The Threats to Tale-Lord OfficersJack Fecter, Respondent's president, was alleged tohave made threats to Ira Boshnack (hereinafter I.Boshnack), production manager of Tale-Lord and sonof Teddy Boshnack (hereinafter T. Boshnack), Tale-Lord'spresident,totheeffectthatsome ofRespondent's adherents were going to knife him, andhe was going to end up in a hospital. These threatswere made in the course of a confrontation betweenFecter and T. Boshnack at the plant gate, several daysafter employee supporters of Respondent struck Tale-Lord and were picketing the premises. While the twomen had agreed to meet concerning the execution ofa contract that would settle the strike, T. Boshnackwould meet with Fecter only, whereas Fecter insistedthat he be accompanied by an in-plant negotiationcommittee and other agents of Respondent. Thethreats were attested to by T. Boshnack and his otherson and Tale-Lord attorney, Dennis Boshnack (here-inafter D. Boshnack), all of whom were standing nextto I. Boshnack and Fecter during this time. Fecterdenied making the threats.The Administrative Law Judge, conceding that thethreats may have been made, concluded that they didnot violate the Act because they were provoked by thefollowing actions by Tale-Lord officers: (1) T. and D.Boshnack arrived at the plant to meet with Fecter5-1/2 hours late, a delay caused by their personalconvenience; (2) T. Boshnack then refused to allowthe in-plant employee committee and other Respon-dent agents to accompany Fecter at the negotiations,afterD. Boshnack had earlier assured Fecter theirpresence would be permitted; (3) immediately prior tothis confrontation, I. Boshnack, according to Fecter,was taking pictures of the Respondent's delegation aswell as the employees on their picket line, and (4) asT. Boshnack and Fecter faced each other, I. Boshnackurged his father not to speak to these "gangsters" and"hoodlums." Such name-calling by I. Boshnack, con-cluded the Administrative Law Judge, reduced thealleged unlawful threats by Respondent to "mutualcaterwauling" by both sides. He therefore recom-mended that this allegation of the complaint be dis-missed.We disagree on two grounds. First, the record doesnot support the Administrative Law Judge's conclu-sion that Respondent's threats were provoked. WhileFecter had arrived for the meeting 5-1/2 hours beforethe Boshnacks appeared at the plant, there is no evi-dence that any specific time for the meeting had been206 NLRB No. 102 LOCAL 918,TEAMSTERSarranged. Nor is there evidence to suggest that theBoshnacks' so-called "delay" was caused by their ownpersonal convenience. The record shows only thatthey were detained at the Board's Regional Office inNew York City, and that Fecter was not angered bythe delay. As for the reversal by T. Boshnack of D.Boshnack's assurances to Fecter that he could be ac-companied in negotiation sessions by the employeecommittee and other Respondent officers, there is notevidence in the record that I. Boshnack took pictureson the day the threats were made by Fecter. He admit-ted he took some pictures during the strike butcouldn't recall specifically if he took pictures that day.And Fecter testified that he did not see him taking anypictures that day. Finally, there is no evidence what-soever that I. Boshnack referred to Fecter or any ofhis associates as gangsters or hoodlums or any othernames. At most, there is testimony by T. Boshnackthat I. Boshnack warned him that Fecter was tryingto browbeat him, but nothing more.2In summary, there is very little evidence, if any,tending to establish that the threats by Fecter to I.Boshnack were in any way provoked by either T.Boshnack or his two sons.Secondly, assumingarguendothat such provocativeconduct did occur, conduct by a union agent other-wise coercive and thus violative of Section 8(b)(1)(A)of the Act cannot be justified merely because an em-ployer agent also engaged in unlawful activity.' Wefind Fecter's threats to I. Boshnack to be unlawful.The complaint also alleges that I. Boshnack wasthreatenedwith a gun by Respondent OrganizerFrank Roman one day during the strike. I. Boshnacktestified that Roman took from the front seat of hiscar a small object resembling a revolver covered witha handkerchief and carried it toward him in the palmsof his hands, after which he removed the handker-chief, revealing a gun, and said, "You see this, this isfor you." I. Boshnack then yelled for his father, andRoman put the gun back in the car. Roman deniedever threatening I. Boshnack with a gun, but did ad-mit making a mock threat towards him with a half-eaten banana; i.e., pointing the banana at Ira andsaying, "Paw! Pow!" Roman maintained that the ba-nana was always in plain view, never hidden by ahandkerchief.The Administrative Law Judge credits neither I.Boshnack's nor Roman's version of what happened.Instead, he finds that Roman approached I. Bosh-nack with a banana covered by a handkerchief, an2 Therewas one reference to Fecter as a hoodlum,but that was by T.Boshnackafter Fecter'sthreats to I. Boshnackweremade.3United Steelworkersof America, AFL-CIO,and its Local 2118(WorcesterStamped Metal Company),153 NLRB1561;CommunicationsWorkers ofAmerica, AFL-CIO (Ohio Consolidated Telephone Company),120 NLRB 684.383event that does not-appear in the record at all. Evi-dently, the Administrative Law Judge has combinedelementsof both I. Boshnack's testimony (an objectcovered by a handkerchief) and Roman's testimony(the banana) into a confused and unwarranted syn-thesis which we find unacceptable.We are thus faced with two diametrically opposedversions of Roman's alleged threat against I. Bosh-nack. Roman's story appears improbable.Roman tes-tified that he pointed the banana at I. Boshnack so astomake a fool of him. This makes nosense at all.Moreover, I. Boshnack testified, and the Administra-tive Law Judge found, that after Roman brandishedthe banana, I. Boshnack called for his father, whowas working nearby. It strains credulity to believe thatan adult would be moved to panic and fear uponbeing confronted with a half-eaten banana. I.Boshnack's story, on the other hand, appears muchmore consistentwith the other facts in the record.Thus, if Roman wanted to make a fool of I. Bosh-nack, or scare him, a gun, toy or genuine, covered bya handkerchief, would effectively accomplish thispurpose, especially if the handkerchief was suddenlyremoved, leaving the gun for I. Boshnack to behold.Moreover, the fact that I. Boshnack, a 23-year-oldman, was frightened enough to call for helpleads oneto believe that such fear was justified. An exposed gunin the palm of Roman's hand could reasonably engen-der fear.Moreover, we are not unmindful of Roman's lackof credibility as manifestedelsewhere inthe record.At one point at the hearing, Roman specifically de-nied ever throwingeggswhile on the picketline.How-ever, the Administrative Law Judge credited thetestimony of an employee who testified to having seenRoman throw an egg which hit another employee.And, as will be set forth in detail below, there is evi-dence in the record that Roman threweggson otheroccasions as well.Furthermore, whileRoman,duringhis testimony, acknowledged his statusas a unionorganizerfor Respondent, and while, in a pretrial affi-davit, he admitted that he was a businessrepresenta-tive for Respondent, in a sworn affidavit pertaining toa collateral state court litigation,4 Roman deniedbeing eithera businessagent or organizer of Respon-dent.These inconsistentstatements,made underoath, do not enhance Roman's credibilityas a witness.Having credited I. Boshnack,we find thatRoman's exhibition of a gun constituted a threat. Itmatters not whether the gun was a toy or thegenuinearticle.Nor does it matter that Roman merely showed4 Tale-Lord had filed a civilsuit against Fecter and Roman in the NewYork Supreme Court, Countyof Queens.Roman's affidavit,sworn to inAugust1972, was submittedto the courtin an effort to have his name strickenas a partydefendant.This affidavit was admittedat the heanng as a GeneralCounsel's exhibit. 384DECISIONSOF NATIONALLABOR RELATIONS BOARDit to I. Boshnack rather than menacingly pointing itat him. The accompanying words, "this is for you,"could only have one meaning to I. Boshnack or anyperson in his position; i.e., that Roman was threaten-ing to use the gun on him. The Administrative LawJudge's speculation that Roman's words connoted agift of the gun to I. Boshnack flies in the face ofreality.This threat by Roman was made in the presence ofat least one Tale-Lord employee, Elizabeth Martinez,who was sitting in the car from which Roman origi-nally took the gun to show to I. Boshnack.For the foregoing reasons, we find, contrary to theAdministrative Law Judge, that Fecter's and Roman'sthreats of bodily harm to I. Boshnack, made in thepresence of Tale-Lord employees, restrained andcoerced employees in the exercise of the rights guar-anteed in Section 7 of the Act and therefore are viola-tive of Section 8(b)(1)(A) of the Act.5The Threats to Tale-Lord Employees andthe Consummation ThereofThe General Counsel adduced at the hearing a sub-stantial amount of evidence in support of the allega-tion that Respondent threatened certain employees ofTale-Lord who did not participate in the strike calledby Respondent, and, in one instance, carried out thethreat. The Administrative Law Judge addressed onesuch incident; i.e., the flattening of the tires of non-strikerManuel Perez' car. He considered but discred-ited the testimony of General Counsel's witness,Tale-Lord employee Maria Hernandez, to the effectthat she saw one of the strikers, Ada6 flatten Perez'rear tires with a nail.Ordinarily, the Board will defer to the factual credi-bility resolutions of the Administrative Law Judge,unless the preponderance of all evidence convincesthe Board that his resolution was incorrect.' Here, weare presented with one of those few occasions inwhich we find the evidence preponderating againstthe Administrative Law Judge's credibility resolution.Hernandez testified categorically, through a Spanishinterpreter, that one day during the strike she saw Adapick up a nail in the gutter outside the plant and kneelbehind each of Perez' two rear tires and stick the nailtherein after which the air started coming out. Her-nandez testified to seeing police making their roundsaround the plant area, but Ada managed to puncturethe tires while the police were walking away from thatspecific spot toward some other part of the premises.The Administrative Law Judge summarized Her-5CommunicationsWorkers ofAmerica, supra.6 Ada's last name is unknown.7 Standard Dry WallProducts,Inc.,91NLRB 544.nandez' testimony as the "story of a seamstress crawl-ing around an auto while police wandered around andpuncturing a tire with her bare hands and a nail" andconcluded that this testimony was "so inherently im-probable as to be unbelievable." 8 Aside from the factthat we find nothing "inherently improbable" abouta woman puncturing a tire with her bare hands anda nail, the Administrative Law Judge has apparentlymisread the record. Hernandez never testified thatAda was crawling around under the car. The Admin-istrative Law Judge seemingly relies on Hernandez'testimony that Ada "went under" the car. However,she immediately went on to say that when she referredto going under the car, she meant that Ada "bentdown to the side near where the tire was." Given thefact that Hernandez spoke Spanish and had to testifythrough an interpreter it is easy to explain her seman-tic confusion. But the thrust of her testimony is clear:Ada knelt beside the car as she punctured the tires.The Administrative Law Judge cites no testimonyto contradict Hernandez. Indeed, there was no rebut-tal testimony in the record, by Ada or anybody else.The preponderance of the evidence convinces us thatstriker Ada flattened Perez' tires.We likewise find that Ada's act of vandalism wastolerated, if not encouraged, by Respondent Organiz-er Roman. Hernandez testified that Roman, standingnearby, gestured to Ada that there were nails in thestreet.Again, the Administrative Law Judge con-cludes that the story is "inherently improbable."However, we find nothing improbable about Roman'sgestures. If police were walking nearby, Roman wouldbe foolish to call out to Ada to pick up a nail. Asurreptitious gesture, i.e., pointing the nails out toAda, would be a much more probable course of ac-tion.Roman acknowledged seeing Perez' tires in aflattened state but denied either authorizing or everhaving seen their flattening; this denial was seeminglycredited by the Administrative Law Judge. However,there is evidence in the record, totally ignored by theAdministrative Law Judge, which would, if credited,establish Roman's tacit, if not explicit, approval ofAda's tire puncturing.' Harvey Berman, Tale-Lordshipping clerk, testified that when later witnessing theflat tires on Perez' car, Roman warned him that thesame thing would happen to him if he persisted incrossing the picket line and going to work. Roman, inhis testimony, never denied making that threat to Ber-5ALJD,sec. III, B, 1.Roman's status as agent forRespondentis not questioned. He himselftestified that he was sentby Respondent to Tale-Lord,after the employeesstruck,in order to organize and administerthe picketline.While he was notofficiallydesignated as in chargeof the picketing, he toldall the pickets whatto do, asthe picket line was madeup of predominantlySpanish-speakingPuerto Rican womenand he,unlike the picket captain,spoke Spanish. Ro-man, by hisown admission,was present on the picket line for virtually theentire time the line was in operation. LOCAL 918, TEAMSTERSman.10We therefore credit Berman's testimony andfind that Respondent Agent Roman sanctioned theflattening of Perez' tires.Aside from the flattening of Perez'tires,the recordcontainsmore testimony that Respondent agentsthreatened nonstriking employees with damage totheir persons or their property if they continued towork for Tale-Lord. All of this testimony is uncontro-verted; yet the Administrative Law Judge fails to citeor discuss it in his Decision. There is the threat byRoman to Berman discussed above. Berman also tes-tified that, shortly after he himself was threatened, heheard one of the strikers, Elizabeth Martinez, call outto Perez that he would get beaten up if he continuedgoing to work. This threat, according to Berman, wasmade in Roman's presence. Based on the foregoingwe find that Respondent threatened employees ofTale-Lord with injury to their persons and property ifthey did not participate in a strike in support of Re-spondent, and, in the case of Manuel Perez, Respon-dent carried out this threat by flattening ManuelPerez' tires.In engagingin this conduct, we find thatRespondent violated Section 8(b)(1)(A) of the Act."Blocking Ingress and Egress ofTale-Lord EmployeesThe Administrative Law Judge summarily dis-missed this allegation of the complaint, finding noevidence in the record to sustain any such charge. Butthere is substantial testimony by employee witnessesthat Respondent, by acts of violence, attempted toprevent nonstriking employees from entering or leav-ing the plant. Manuel Perez testified that, on twooccasions during the strike, he offered to drive twofemale employees home from work. As he was at-tempting to drive out of the plant premises in the lateafternoon, his car was pelted with eggs and rocks andwas confronted by several strikers who proceeded torock the car, pound on the windows, and scream athim. On another occasion during the strike, as Perezwas trying to leave the factory to take a shipment ofgoods to the Post Office, striker Martinez smashed abottle against his tires. During each of these incidents,Perez testified, Roman was present and did nothing tostop the strikers. To be sure, Perez' testimony is notuncontroverted. Roman, in his testimony, denied in ageneral way participating in or authorizing the throw-10Roman did deny generally that he ever warned employees that theywould be visited with the same damage that occasioned other employees whocrossed the picket line. We will not, however, give weight to such a generaldenial,when a specific allegation goes rebuttedI1With regard to the threat by Martinez, the mere presence of RespondentAgent Roman is sufficient to establish Respondent's responsibility for thethreatFood Store Employees Union, Local347 (Davis Wholesale Co., Inc),165NLRB 264, fn. 1.385ing of stones or eggs. However, as he never specifical-ly rebutted Perez' testimony concerning the attempt-ed blockage or the smashing of the bottle, we willaccord his testimony little weight. We therefore creditPerez and find that Respondent physically attemptedto block access of nonstriking employees to and fromthe plant, thus violating Section 8(b)(1)(A) of theAct.12Egg-Throwing IncidentsUpon analyzing the record in thiscase,we cannotconcur with the Administrative Law Judge's conclu-sion that the flurry of egg-throwing ceased shortlyafter the strike began, when Roman told the strikerssuch activity would be counterproductive, and thatRoman at no time, but for "a singleproved aberra-tion," participated in or sanctioned the egg throwing.The record is replete with instances of egg-throwing, not only during the first few days of the strike, butthroughout the entire strike period." None of theselatter incidents were mentioned by the AdministrativeLaw Judge in his Decision, nor were they specificallyrebutted by Respondent. Harvey Berman testified tohaving seeneggsthrown at Manuel Perez' car afterthe first week of the strike. Nonstriking employeesFortunata Anderson testified to seeing eggs thrown asshe left the plant on April 24 and 25. Another non-striker, BarbaraWilliams, testified to seeing Romanhimself throwing an egg sometime during the lastweek in April. And, as was noted earlier, Perez testi-fied that eggs were thrown at his car as he attemptedto drive away from the plant on April 24 and 25.That all of these egg-throwing incidents were attri-butable to strikers is not open to serious question. Thefact that identity of some of the egg throwers wasunknown is of little importance, given the fact that thenonstriker witnesses invariably identified the eggsthrown as coming from the direction of the strikers.The Administrative Law Judge's hypothesis that theeggs might have been thrown by male employees of anearby factory who frequently visited with strikers atthe picketline ispure speculation. There is no evi-dence in the record that any of those men ever threwany eggs or showed any other hostility to those em-ployees of Tale-Lord who chose not to honor the pick-et line.12The GeneralCounsel also adduced considerable testimony to the effectthat,on numerous occasions during the strike,nonstriking employees werepelted with eggs as theyarrived for work in themorning and left for homein the afternoonWe find, forthe reasons set forth in a separate sectionbelow, thatsuch egg-throwingdid occur, wassanctioned by Respondent, andthus constitutes another example of Respondent's blocking ingress andegress.These incidentsare more fullydiscussed in a separate section due tothe existence of a separate allegation in the complaint dealing with egg-throwing.13The strikebegan on March28, 1972,and endedon May 2, 1972 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlso beyondseriousquestion is Respondent AgentRoman's responsibility for this egg-throwing.It is in-deed true that Roman, during the first week of thestrike, told the strikers to cease their egg-throwing.However, subsequent developments rebut the Admin-istrativeLaw Judge's conclusion that Roman's 'in-junction was bona fide and thus absolved Respondentfrom all responsibility for the egg-throwing. We notethat, on two separate occasions after Roman told thestrikers to cease their egg barrage, he threw eggs him-self.This hardly comports with the image of a con-cerned union agent trying to control unruly strikers.Furthermore, whether or not this egg-throwing by Ro-man is an "aberration," as the Administrative LawJudge phrases it, is immaterial, given Roman's pres-ence on the picket line during all of the egg-throwingincidents and his failure to take action to stop them.It is well settled that where picket 'line misconducttakes place in the presence of a union agent, and theagent does nothing to disavow such misconduct ordiscipline the offenders, the union assumes responsi-bility for such misconduct.14 In view of the foregoingevidence,we find Respondent responsible for thethrowing of eggs at nonstriking employees, and thusin violation of Section 8(b)(1)(A) of the Act.CONCLUSIONS OF LAW1.Tale-LordManufacturing Company, Inc., theEmployer herein, is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2.The Respondent herein, Local 918, Internation-alBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, is a labororganization within the meaning of Section 2(5) of theAct.3.By threatening employees of Tale-Lord Manu-facturing Company, Inc., and, in the presence of em-ployeesofTale-Lord,threateningofficers,supervisors, foremen, agents, and representatives ofTale-Lord, to inflict bodily injury to them, and threat-ening to inflict, and inflicting, damage to their proper-ty, attempting to block entrances to and exits fromTale-Lord's plant and premises and attempting toprevent employees of Tale-Lord from entering andleaving the said plant and premises, and throwingeggs at employees of Tale-Lord as the said employeesattempted to enter and leave Tale-Lord's plant andpremises, the Respondent has restrained and coercedemployees in the exercise of their rights guaranteed bySection 7 of the Act, and has thereby engaged in and14DavisWholesale Co.,Inc., supra:TeamstersLocal # 115,InternationalBrotherhoodof Teamsters, Chauffeurs,Warehousemenand Helpers of America,Independent(E. J. Lavino & Company),157 NLRB 1637.is engaging in unfairlaborpractices within the mean-ing of Section8(b)(1)(A) of the Act.4.Theaforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section2(6) and (7) of the Act.THE REMEDYTheRespondent,havingviolatedSection8(b)(1)(A) of the Act by (1) threatening employees ofTale-Lord Manufacturing Company, Inc., and, in thepresence of employees of Tale-Lord, threatening offi-cers, supervisors, foremen, agents, and representativesof Tale-Lord, to inflict bodily injury to them, andthreatening to inflict and inflicting damage to theirproperty, (2) attempting to block entrances to andexits from Tale-Lord's plant and premises and at-tempting to prevent employees of Tale-Lord from en-tering and leaving the said plant and premises, and (3)throwing eggs at employees of Tale-Lord as the saidemployees attempted to enter and leave Tale-Lord'splant and premises, will be ordered to cease and desistfrom said violations of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Local918, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, its of-ficers, representatives, and agents, shall:1.Cease and desist from:(a)Threatening employees of Tale-Lord Manufac-turing Company, Inc., and, in the presence of employ-ees of Tale-Lord, threatening officers, supervisors,foremen, agents, and representatives of Tale-Lord, toinflict bodily injury to them, and threatening to inflictand inflicting damage to their property.(b)Attempting to block entrances to and exitsfrom Tale-Lord's plant and premises and attemptingto prevent employees of Tale-Lord from entering andleaving the said plant and premises.(c)Throwing eggs at employees of Tale-Lord as thesaid employees attempt to enter and leave Tale-Lord'splant and premises.(d) In any like or related manner restraining orcoercing employees of Tale-Lord in the exercise of therights guaranteed by Section 7 of the Act.2.Take the following affirmative action:(a) Post at its offices, hiring halls, and meeting hallscopies of the attached notice marked "Appendix." 15Copies of said notice, on forms provided by the Re-15 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of the LOCAL 918,TEAMSTERSgional Director for Region 29, after being duly signedby the Respondent Union's authorized representative,shall be posted by the Respondent Union immedi-ately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places,including all places where notices to members arecustomarily posted. Reasonable steps shall be takenby Respondent Union to insure that said notices arenot altered, defaced, or covered by any other material.(b)Mail to the said Regional Director copies of theaforementioned notice for posting by Tale-Lord, ifwilling, at its place of business in Brooklyn, NewYork, in places where notices to employees are cus-tomarily posted. Copies of said notice, to be furnishedby the Regional Director, after being signed by arepresentative of Respondent Union, shall be forth-with returned to the Regional Director for posting.(c)Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order,what steps the Respondent Union has taken to com-ply herewith.APPENDIXNOTICETO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT make threats against any officer,supervisor, foreman, agent, or representative ofTale-Lord Manufacturing Company, Inc., in thepresence of any employees of Tale-Lord.WE WILL NOT through our pickets, or ouragents, make any threats against any Tale-Lordemployees who attempt to cross the picket linemaintained by us at Tale-Lord ManufacturingCompany, nor will we damage the property ofany employee who so attempts to cross said pick-et line.WE WILL NOT through pickets at Tale-Lord whoare subject to our control attempt to block en-trances to and exits from the Tale-Lord plant andpremises and attempt to prevent employees fromentering and leaving there.WE WILL NOT through pickets at Tale-Lord whoare subject to our control throw eggs at any em-ployees of Tale-Lord who attempt to enter andleave the Tale-Lord plant.WE WILL NOT in any like or related manner re-National Labor Relations Board"shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "387strain or coerce employees of Tale-Lord in theexercise of the rights guaranteed by Section 7 ofthe Act.LOCAL 918, INTERNATIONALBROTHERHOOD OF TEAM-'STERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OFAMERICA(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must.; not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Fourth Floor, 16 Court Street, Brook-lyn,New York 11201, Telephone 212-596-3535.DECISION AND REPORT OF OBJECTIONSSTATEMENT OF THE CASETHOMAS S. WILSON, Administrative Law Judge: Upon acharge filed on March 31, 1972, by Tale-Lord Manufactur-ing Company, Inc., herein referred to as Tale-Lord, Charg-ing Party, or Employer, the General Counsel of theNational Labor Relations Board, referred to herein as theGeneral Counsel 1 and the Board, respectively, by the Re-gional Director for Region 29 (Brooklyn, New York),issuedits complaint dated May 10, 1972, against Local 918, Inter-national Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America,herein referred to as theUnion, 918, or Respondent.This complaint alleged that Respondent Union had en-gaged in and was engaging in unfair labor practices affect-ing commercewithin themeaning of Section 8(b)(1)(A) andSection 2(6) and (7) of the Act of the Labor ManagementRelations Act, 1947, as amended, herein referred to as theAct.Respondent duly filed its answer admitting certain allega-tions of the complaint but denying the commission of anyunfair labor practices?By order dated July 7, 1972, Regional Director for Region29 consolidated the above case for the purposes of "hearing,ruling and decision by a Trial Examiner" 3 with theiThis term specifically includes the attorney appearing for the GeneralCounsel at the hearing.2 Neither Local 169 nor Local 178 appeared at the hearing In fact, Local169, had previously withdrawn its objections to the election.Local 178 hadfiled none.3The title of"TrialExaminer"was changed to "Administrative Law 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer's Objections 2,3, 4, and 5, made to an electionheld May 5, 1972, by said Region pursuant to petition forcertification filed by the Union in Case 29-RC-1956 onMarch 31, 1972, for the alleged reason that said objectionswere "substantially similar" to some of the issues involvedin Case 29-CB-1178.4Pursuant to notice, a hearing on such issues was heldbefore me in Brooklyn, New York, on October 24, 25, 26,27, 31, and November 1, 1972. All parties, except the In-tervenors in Case 29-RC-1956, appeared at the hearing,were represented by counsel, and were afforded full oppor-tunity to be heard, to produce and cross-examine witnesses,and to introduce evidence material and pertinent to theissues. At the conclusion of the hearing, oral argument waswaived. Briefs have been received from General Counsel,Employer, and Respondent Union on December 14, 1972.Upon the entire record in the case and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACT1.BUSINESS OF RESPONDENTThe complaint alleged, it was admitted, and I find that:Tale-LordManufacturing Company, Inc. is, and hasbeen at all times material herein, a corporation duly organ-ized under, and existing by virtue of, the laws of the Stateof New York. At all times material herein, the Employer hasmaintained its principal office and places of business at56-23 Cooper Avenue, Ridgewood, Borough of Brooklyn,in the city and State of New York, herein called the Ridge-wood plant, where it is, and has been at all times materialherein, engaged in the manufacture, sale, and distributionof dungaree trousers and related products. During the pastyear, 1971, which period is representative of its annual oper-ations generally, Employer, in the course and conduct of itsbusiness, purchased and caused to be transported and deliv-ered to its Ridgewood plant textiles, finishings, and dungar-ee cloth and textile, sewing machinery, and other goods andmaterial valued in excess of $50,000, of which goods andmaterials valued in excess of $50,000 were transported anddelivered to its Ridgewood plant in interstate commercedirectly from the States of the United States other than theState of New York.Accordingly, I find that the Employer is, and has been atall times material herein, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE RESPONDENTLocal 918, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, is alabor organization admitting to membership employees ofthe Employer.The same can be said for the other locals named.Judge" effective August 19, 1972.The fact that the issues raised by these obejctions were not similar tothose alleged in the unfair labor practice case created numerous proceduraldifficulties throughout this hearing.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Basic FactsThe warp and the woof of this case follows:The president of Tale-Lord is Theodore (Teddy) Bosh-nack, who will be referred to herein by his nickname "Ted-dy" in order to distinguish him from his two sons who figureprominently in the facts under consideration here, DennisBoshnack, the attorney for the Tale-Lord, and Ira Bosh-nack. The sons will also be referred on a first name basisherein for the same purpose. The business was foundedmany years ago by Teddy's father. Teddy became the ownerand operator thereof some 35 years ago or at about the timethe Wagner Act was declared constitutional. With the busi-ness Teddy also inherited a contract with Local 178. In1962, the business was incorporated under its present namewith Teddy as its president. Teddy still operates and man-ages the business,albeitin a self-proclaimed "semi-retired"status, i.e., working only 20 days per month. On those occa-sions when Teddy is absent from the plant, Ira becomes theplant manager, otherwise he is the shipping clerk. Such hasbeen his position for 4 years. He is now 23 years of age.Dennis was recently admitted to the New York bar. Todate the present matter is Dennis' self-proclaimed "biggestcase." Except as its present attorney, Dennis has no officialcapacity with the corporation.At its Ridgewood plant, Tale-Lord employs about 70persons of whom all but a few are women, mostly of foreignextraction who generally speak little, if any, English. As itdeveloped, a few of these employees had no "residencypermits" and, therefore, according to the UnitedStates Im-migration Service, were immigrants residing illegally in theUnited States.This matter began on the afternoon of Monday, March27, 1972,5 when Frank Roman, an organizer for 918 whowas born in Puerto Rico and is fluent in both English andSpanish, started to hand out leaflets to some of the employ-ees of Tale-Lord. Roman was seen doing so by Teddy andIra.Teddy ordered him off the company property andcalled for a policeman to execute that order. Teddy toldRoman that 918 could not get into the plant because theCompany had a contract with 178.6 Roman and a group ofSpanish-speaking employees thereupon moved onto thesidewalk. Ira then came out and bothered the group, alsorepeating that 918 could not get into the plant because it hasa contract with 178. The group then moved further awayfrom the plant and continued their discussion. No authori-zation cards were signed that day.Upon his return to the plant, Teddy checked and discov-ered that only 18 of the employees had ever belonged to 178.He thereupon telephoned the offices of 178 and, all officersbeing on vacation, told the office secretary about the organ-izing effort being made by 918. The secretary then agreedto send 178 application cards to the Company immediately.5All dates are in the year 1972 unless otherwise specified.6 No such contract was produced at the hearing. This contract apparentlywas the onewhich Teddy inherited from his father at the time Teddy tookover the business. In his 4 years at the plant, Ira hasnever seenany unionrepresentative at the plant. In fact, he thought the Local 178representativehad died many years ago. LOCAL 918, TEAMSTERS389Ira'stestimony indicated that, in fact, he personally went tothe offices of 178 and secured such application cards.On the afternoon of Tuesday, March 28, Teddy had the178 application cards distributed to the employees for thosewho "cared to" to sign. Teddy also spoke over the plantloudspeaker system, telling the employees that Tale-Lordhad "a 100 percent union shop" contract with 178 so thatthose who signed 178 cards could work the next day "butthat, if you don't sign the card, you may not be able to worktomorrow." 7At this point, employee Elizabeth Martinez stood up ather machine and said, "Let's not wait for tomorrow,girls,let'sgo on strike today." Thereupon some 30 Spanish-speaking women and two or three men left the plant. Thisexodus was reported to Roman. He proceeded to the plant,produced picket signs, and the strike was on. The strikerssigned application cards for'918. Maria Hernandez, whospoke Spanish but no English, was among the strikers at thistime sAccording to Teddy, "more than half" his employeessigned the 178 application cards at thistime.9He then sentthe signed 178 application cards together with his check ina sum lessthan $1,000 as payment of initiationfeesto 178.10The next day, Wednesday, March 29, Dennis, the lawyer,having learned of Teddy's patent unfair labor practices ofthe previous day, wrote the following letter in "legal lan-guage" for Teddy's signature:Ladies and Gentlemen:We are sorry that some of you went on strike yester-day. Each of you may return to work immediately.No one is fired. No one shall lose pay or otherwisebe penalized for the time already spent on strike byhim.Further under no circumstances shall we benefit orpenalize anyone because he joined or refuses to joinany labor union.I trust that this letter will eliminate any misunder-standing that may exist between us and that all of youwill return to work without delay.After this letter had been signed, Ira attempted to distrib-ute copies to all the strikers. Most of the strikers refused toaccept them. Thereupon Tale-Lord got out accelerated pay-checks for the money then due its employees to which theyattached copies of this letter. However most strikers, uponreceiving their paychecks with the letter attached, detachedthe letter and left it in the Tale-Lord office. Nobody desert-ed the picket line.Also, on March 29, Dennis telephoned President JackFecter of 918 and inquired what "it would take" for him tocall off the strike. Fecter answered either a signed contract7 The above quote is Teddy's version of his statement.Other versions wereeven more definite about not having work the following day. Signing applica-tion cards under either version can hardly be classified as a "voluntary" act.8Hernandez testified that she joined the strikers at this time because they"threatened" not to help her with her English9 Teddy was not sure whether this was half of his whole complement ofemployees or half of those who remained in the plant.iIt is noteworthy that 178 received no"votes in the election.or a consent election. Dennis replied that he "would getback" to Fecter.About 10:30 a.m. on March 30, President Jack Fecter,together with 918 Officials Charles Mauro and Joseph Bar-resi, arrived outside the Tale-Lord plant to keep an appoint-ment with Teddy and Dennis. As the group parked in frontof the plant, Ira came out and informed them that Teddyand Dennis had been unavoidably delayed but would bethere soon for the appointment." About 4:30 p.m.,after anumber of other similar announcements of further delaysby Ira, Teddy and Dennis arrived at the plant. The uniongroup was still waiting in the parked automobile.Denniscame to the car and asked if Fecter "still" wanted to talk.Fecter was willing, provided he could be accompanied byan employee committee. Dennis agreed. Fecter, the twoother union officials, and an employee committee of threeapproached the plant entrance. Ira was taking movies of thisgroup and of employees on the picket line, a daily occupa-tion of his. At the plant entrance, Teddy and Ira refused thegroup admission. A few pleasantries to be discussed herein-after were exchanged between the groups. The union groupthen retired. The schedule meeting was never held.On April 3, Dennis requested a meeting with Fecter at the918 office.He kept that appointment and remained inFecter's office for 6 hours. During that time, Dennis ac-knowledged to Fecter that he knew nothing about laborrelations and requested Fecter's help on that subject.12 Fi-nally in the afternoon, while studying a form contract givenhim by Fecter, Dennis apparently asked again what it wouldtake to call off the strike. Fecter thereupon sent to the plantfor an employees' committee. Upon the arrival of this com-mittee at the office, the committee told Dennis that theywanted either a signed contract or a consent election. Theygot neither at that time.On or about April 5, Dennis got in touch with the FederalBureau ofInvestigation about his labor problem. He andTeddy had admittedly been "in constant contact with theFBI" since the strike began.13 Ultimately, as will be devel-oped, this contact led Teddy and Dennis to the ImmigrationService. i4On April 6, Teddy closed down the production portion ofthe plant for a 2-week vacation. Ira and the cutter, ManuelPerez, continued to operate the shipping department.On April 25, the parties hereto agreed upon a consentelection with the election to be held on May 5.The plant reopened again for production on April 26. Atthis time, one operator,Maria Hernandez, deserted the11Who requestedthismeetingcould not be determinedat the hearing.That information was a bit of the "trivia," Teddy's word, which neitherTeddy nor Fecter could recall Nor could any of the otherwitnesses.i2 Fectertestifiedthat during this periodDennis was asking for a"sweet-heart" contract13During his testimony, Teddy refused to divulge the name of Tale-Lord'scontact with the FBI on the grounds that this was "privilegedinformation"and that, even the night before he testified, this contact had convinced himthat "2 years of investigation" would be wastedif his name weredivulgedThereuponcounsel for918 announced that 918 had known for2 years thatone-SamDukes of the FBI had been investigating labor racketeering and that918 was included in Duke's mvestigation.Dennis acknowledged that Dukeswas his contact.14 Prior tothe hearing, two Tale-Lordstriking employeeshad beendeport-ed"and a third, MariaHernandez,was at the time of thehearing scheduledfor deportation on November 8, 1972. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDpicket line and returned to work because, as she testified,she needed the money.The picket line remained otherwise intact with Romanstill in charge.On May 1, Roman offered to call of the strike and to havethe strikers return to work.On May 2, the strikers returned to work.On May 4, Ira and Teddy accused ElizabethMartinez, along-time employee and a leader of the 918 faction, of "sa-botaging" production with bad work and discharged her.Immediately the discharge became known and all the 918adherents, with the exception of Maria Hernandez, fol-lowed Elizabeth Martinez out of the plant and on strikeagain.On May 5, the consent election was held. It resulted in 30votes for 918, 29 votes for 169, 0 votes for 178, and 1 no-union vote.B. Allegations of the Complaint1.Threats to employees and supervisorsThe first violation of the Act alleged in the complaint wasthat Respondent 918:(a)Threatened various employees of Tale-Lord andin the presence of employees of Tale-Lord threatenedvarious officers, supervisors, foremen, agents and rep-resentatives of Tale-Lord to inflict and inflicted bodilyinjury and other harm to their persons, and threatenedto inflict and inflicted damage to their property.As the first-and most important-incident under thisheading in his brief 15 General Counsel cited the testimonyof Dennis as his leadoff witness. Dennis testified that onMarch 30 President Jack Fecter in the presence of employ-ees made the following three threats against Ira, presum-ably, within a period of, in his estimation, 3 minutes withoutany other intervening conversation so far as Dennis couldrecall in his direct testimony:1."If he [Ira] continues that [taking pictures]-theseguysare going to knife him";2. "Someone is going to knife him"; and3. Ira "has a big mouth and he is going to wind upin a hospital."16Ordinarily threatening words such as these by a unionofficialwould be sufficient to hold that the Union hadviolated Section 8(b)(1)(A).However, it soon became apparent through cross-exami-nation that Dennis had not testified on direct to all there15 In this portion of the Decision,Iwill refer to those incidents cited inGeneral Counsel's brief which he considered important.Unfortunately theTale-Lord briefconsists of only five pages in which counsel sets forth the"facts"by dayswithout any indication as to which he considers to be impor-tantor why.Some of the"facts" cited were not proved.The remaining fivepages of this brief consisted of mere transcript citations.6Fecter denied making any such statements.was to this incident.It developed that Fecter, according to Dennis, made theseremarks between 4:30 and 5 p.m. on March 30 as Fecter,two union officials, and three employee committeewomenwere approaching the plant gate for the long-scheduled con-ference with Dennis and Teddy. This conference had beenpostponed from time to time by Dennis' calling the plant onnumerousoccasions and informing Ira that he and Teddywere "inadvertently delayed" in New York City but wouldreach the plant shortly. Ira had conveyed these messages toFecter and his two union officials from time to time duringthe day as they sat in the automobile awaiting the confer-ence, until Dennis and Teddy finally arrived back at theplant about 4:30 p.m. At that time, Dennis had walked tothe automobile where the union party had been waitingsince 10:30 or 11 a.m. and inquired if Fecter "still" wantedto talk. Fecter agreed to talk if he could have a three-personemployee committee present. Dennis agreed. ThereuponFecter, the two union officials, and the three-employee com-mittee then walked the 60 feet from the parked automobileto the plant gate. Fecter noted that Ira was then takingpictures of the employees on the picket line as well as thegroup approaching the plant entrance. As he approachedthe entrance, Dennis testified that Fecter made his firstremark. When the group reached the entrance, Teddy, overthe objection of Dennis, refused to permit anyone but Fec-ter in the plant. In this refusal, Ira aided and abetted hisfather by urging him not to speak to these "gangsters" and"hoodlums." At this point (and not in the total silence thetestimony of Dennis implied), Fecter made the other twoalleged remarks, according to Dennis.Ido not intend to condone the use of such threateninglanguage by union officials or company officials. But thefact of the matter is that Fecter's remarks were definitely notunprovoked. He and his party had been kept waiting from10:30 or 11 a.m. until 4:30 p.m. for the sole convenience ofthe Boshnacks. Ira was taking pictures of not only thegroup, but also the employees of the picket line, a ratherpalpable unfair labor practice in, of, and by itself." ThenDennis agreed that Fecter and the union officials could beaccompanied by three employee committeewomen, but atthe plant door Dennis was overruled by Teddy, who statedthat he would only talk to Fecter alone while, finally, Irakept urging Teddy not even to only talk to these "gangsters"and "hoodlums." 18First, contrary to Dennis' most innocent testimonial ver-sion of this affair, Fecter's threats, even if made,19 were farfrom being unprovoked.The 5-1/2-hour delay of the scheduled meeting causedsolely for the personal convenience of the Boshnacks,20 the17 SeeTennessee Packers, Inc.,124 NLRB 1117.18 Perhaps Fecter and party were"hoodlums" and"gangsters,"althoughat the hearing Dennis never attempted to prove more than that Fecter hadhad his name legally changed by court action, which hardly justified theterms bandied about by Ira. Moreover,even actual gangsters and hoodlumsresent being referred to as such.191 was not impressed with Fecter's honesty as a witness,but, on the otherhand, as will be explained hereinafter, the Boshnack credibility was sorelyshaken by the testimony of both Dennis and Teddy, particularly in regardsto their contacts with the Immigration Service and other matters.20 Inconveniencing others proved to be a strong characteristic of the Bosh-nack family. LOCAL 918, TEAMSTERS391unfair labor practice moving picture taking, the strange andsudden reversal of the agreement to allow an employeecommittee to be present at the conference, together with theuncalled for name-calling, was sufficient to provoke someretaliation in kind on the part of Fecter. Name-calling hard-ly ever remains one-sided during labor disputes unfortu-nately. The present instance proved to be no exception.However, any employee who might have been within hear-ing distance would recognize this for what it was: merely amutual caterwauling.Under the circumstances here, this mutual caterwaulingcan hardly be realistically dignified by being found to con-stitute a violation of Section 8(b)(1)(A). I so find.The second episode which General Counsel finds of suffi-cient importance to mention in his brief under this allega-tion of his complaint is the testimony of nonstrikingemployee Evelyn Gravesande, who testified that during theweek the factory reopened (April 24) she saw Frank Romanthrow an egg at a named employee entering the plant. Thisegg-throwing and the Union's responsibility therefor will bediscussed in a subsequent section of this Decision.The next incident cited in General Counsel's brief is anincident occurring during the week of April 17 21 when,according to the brief, Frank Roman "threatened" Ira witha gun. Ira's testimony is that on this occasion Roman statedto him, "I have something to show you" or "I got somethingfor you," thereupon returned to his car and returned witha "revolver" covered by a handkerchief in his outstretchedpalms with a comment, "This is for you."Characterizing this testimony as a "threat" to Ira seemsto be absurd on its face. There is in this incident, even asdescribed by Ira, no showing of any intent in anyway on thepart of Roman to harm Ira in any fashion. At best theincident is ambiguous, as perhaps Roman merely wanted toshow Ira a nice "revolver" or perhaps make him a presentof it-until Ira panicked and yelled for help from Teddy.This becomes even more apparent when, on cross-examina-tion of Ira, it developed that at the time Ira saw and recog-nized the covered object to be a "revolver," Roman wasadmittedly 30-40 feet away from him with an object wrap-ped in a handkerchief lying flat in his two outstretchedpalms. Ira testified that he assumed it to be a revolver byits shape under the handkerchief. Roman did flip the cover-ing part of the handkerchief back for a moment so that Ira"knew" that it was a revolver, real or toy. Even assumingthe object was a real revolver, it constituted no threat to Irawhile lying in Roman's two outstretched hands in the posi-tion Ira described it to be. In fact, even if it had been a realrevolver, in the position Ira described it to be, it neverbecame dangerous. But Ira panicked and yelled for Teddy.Roman's prank had succeeded, probably beyond his wildesthopes. Teddy did not see the object.Roman testified that the object covered by the handker-chief was, in fact, a banana. I am inclined to agree withRoman.The apparent reason for this testimony by Ira seems to21Originally Ira set the date as May 5 but ultimately, with the request thatwe not hold him to the dates, set the event as occurring between April 6 and24.have been to cover up the fact that during the strike Iraadmittedly did carry a shotgun from his truck to the factory.Ira testified that the shotgun was loaded which, in turn,meansthat the shotgun was assembled. Teddy testified thatthe gun was unassembled and unloaded at all times to thebest of his knowledge. Neither could agree as to when orwhy the shotgun got to the plant. The Boshnack testimonyregarding this shotgun did not help to enhance the credibili-ty of either witness.This whole gun episode must be dismissed because it isquite obvious that Ira's youthful imagination once again ranaway with him.Ira testified that he and Roman had daily "nose-to-nose,"Ira'sdescription, arguments during which Ira acknowl-edged that he retaliated threat for threat with Roman.Hence I cannot take seriously Ira's testimony that Romansaid, "I wouldn't be surprised if there was a shooting here"or that on another occasion Roman said that he would notbe surprised "if the plant went" and then madegestureswhich Ira interpreted to mean "blown up." Ira further testi-fied that Roman made threats to harm Ira's and Teddy'sautomobiles, with Ira retaliating again in kind. Any employ-ee hearing this caterwauling between Ira and Roman wouldhave recognized it for exactly what it was: mutual cater-wauling. In addition, Ira proved himself to be an imagina-tive, and well coached, witness whose testimony indicatedthat he thought he knew what testimony was necessary andsought to supply it. However, Ira did admit to taking pic-tures of the striking employees on the picket line daily.As is not unusual in a strike of this sort,somesix or eighttires were flattened by person or persons unknown. The soleattempted identification of any individual responsible forsuch action was made by Maria Hernandez as anemployer's "rebuttal" or "newly discovered evidence" wit-ness, after she had previously testified in Employer's case inchief without having mentioned the incident or the purport-ed identification.Hernandez testified that she hadseenstriking employeeAda pick up a nail in the gutter, after Roman who waswalking around talking to the striking employeessome dis-tance away "made a gesture" that nails were there, and then"went under the car" and punctured two tires with the nailand her bare hands. In fact, according to Hernandez, dueto the presence of police wandering around, Ada had to gounder the car twice in order to accomplish this trick.This story of a seamstress crawling under an auto whilethe police wandered around and puncturing a tire with herbare hands and a nail appears to be so inherently improba-ble as to be unbelievable even with tires as old as the ownerof the car testified they were. This same applies to the "ges-ture" which Roman was supposed to have made with hishands to indicate nails in the gutter. Further comments onthe credibility of Hernandez will be made hereinafter.The fact is that four of Manuel Perez' tires were flattened.I am not so naive as not to suspect that perhaps a striker didthe deed even though Teddy paid for the repairs. But Icannot accept Hernandez' description of the method usednor the individual allegedly involved. Nor can I make afinding based on mere suspicion or surmise that Respon-dent Union was in fact responsible for these actions. Thus 392DECISIONSOF NATIONALLABOR RELATIONS BOARDthis portion of General Counsel's case has to be dismissedfor lack of probative proof.General Counsel argues in his brief, however, that Ishould believe that the Union's "designated agents" did allof the above because Roman and Ada, for instance, failedto deny what evidence the General Counsel presented andin part because Roman was not a truthful witness. Thisargument puts the cart before the horse. Before Roman'slack of credibility, if any, enters the picture, there must besome probative evidence of union responsibility and unionidentification.There was none such presented as to theallegations of paragraph 8(a) of General Counsel's com-plaint. Hence, I will dismiss this allegation of the complaint.2.Blocking ingress and egressParagraph 8(b) of the complaint alleges that the sameunion officials and agents "attempted to block and blocked,entrances to and exits from Tale-Lord plant and premisesand attempted to prevent and prevented employees of Tale-Lord entering and leaving the said plant and premises."General Counsel does not even argue this point in hisbrief. In this he was correct. There is no evidence in thisrecord to sustain any such charge.Accordingly, I will dismiss the allegations of paragraph8(b) of General Counsel's complaint.3.Egg-throwingBy amendment General Counsel added paragraph 8(c) tohis complaint, alleging that Respondent by Jack Fecter,Frank Roman, and "by other agents whose names are pre-sently unknown" 918:(c) threw eggs and other objects at employees ofTale-Lordas the said employees attempted to enterand leave Tale-Lord's plant and premises.Admittedlythere was considerable egg-throwing duringthe first2 or 3 daysof this strike. The testimony showed thatthese eggs appeared to come from the direction of the picketline and landed on or near employees entering or leaving theplant.Thisis just about the sum and substance of the testi-monypresentedby GeneralCounsel and Employer.Thereafter there was little, if any, egg-throwing followingthe first few days when Roman said, "No, no"to the strikersand told themthat theywere not doing their cause any goodby such tactics.Thisaction by Roman appeared to practi-cally stop allegg-throwing.Of course egg-throwing should not be countenanced evenduring a strike.If the Union is responsible for egg-throwingat nonstriking employees,then the Union is violating Sec-tion 8(b)(1)(A).The identification of the throwers of these eggs in thisrecord is practicallynil.Theproof of the Union's responsi-bilityfor the egg-throwing is even less.One witness,Maria Perez,testified that in the first 2 daysof the strike three named strikers threw eggs.She also heardRoman tellthese three, "No, no"regarding their throwingeggs.Thereafter these three aparently ceased their effortsalong this line because, according to her,eggswere onlythrown the first 2 days.There was one incident about thesame timewhen strikerRominita Marero threw an egg from a distance of about 6feet and hit nonstriker Eva Watt as she and others thenworking were leaving the plant. Watt thereupon knockedMarero flat by hitting her with her handbag which hadpreviously been loaded with metal filings for just such apurpose.There is no showing that the Union or Roman authorized,suggested,or otherwise sanctioned Marero's action on thisoccasion. In fact it appears to have beenan instantaneous,spontaneous incident or, perhaps, a personal vendetta be-tween the two combatants.The evidence shows that after this incident the nonstrik-ers followed the lead of Watt by putting hard metal objectsand/or salt and pepper in their handbags for protection.The evidence further showed that none of this protectiveequipment was thereafter ever used, except in the Marero-Watt incident.Ira alsotestified that he once saw Roman during the firstdays of the strike "throw an egg" at him but that the eggburst in air. On a separate occasion, Ira testified that he sawRoman "cock" his arm but could not see what, if anything,Roman held in his hand-except that Ira "thought" he sawa rock drop from Roman's hand behind his back on thisoccasion.Ira'sfinal identification of a thrower or throwers was asfollows:A. . . . and then when she walked into the place, Isaw Elizabeth Martinez and Frank Roman throwanegg at the car, at-JUDGE WILSON: Did they both throwthe same egg?THE WITNESS: I saw them throw the eggs.JUDGE WILSON: The egg or eggs?THE WITNESS: Eggs.JUDGE WILSON: At?THE WITNESS: At her car-you know,at herson's car.By Mr. Friedman:Q. And who threw the first egg?A.Well, I saw the eggs come flying.You know, itcould have been one or the other.[Emphasis supplied.]This rather characteristic type of testimony from Ira ishardly probative.With one exception thisis asfar as General Counsel andEmployer proceeded in identifying the guilty parties.It fallsfar short of proving the Union responsible for the egg-throwing. This is especiallyso asthe undisputed evidenceproved that male employees from a nearby paper factory,over whom the Union had no control, were frequently inand about the picket line of striking women employees ofTale-Lord. It isalso awell-known physiological fact thatmale throwing arms are much better than the female varie-ty.This is further corroborated by the fact that atRespondent's request the strike area was almost always un-der the eyes of the New York police department and it wasadmitted that no arrests were ever made during the periodof the strike.However, nonstriker Evelyn Gravesande positively iden-tified Frank Roman as having thrown one egg which hit an LOCAL 918, TEAMSTERS393employee as she entered the factory on April 25 or 26.Gravensande was an obviously careful and truthful witnesswhose testimony I credit over Roman's denial that he threwany egg.Roman was a generally honest witness.However, in hisaffidavit given to a Board agent prior to the hearing hedenied having seen any eggs thrown.At thehearing, headmitted that eggs were,in fact,thrown but was unable toidentify anyone who threw them. He continued to deny, asstated in his affidavit,that he had thrown any eggs. I amconvinced from Granvesande's credited testimony that hethrew one egg on or about April 25-26 even though it waswell established that few, if any eggs, were thrown after thefirst few days of the strike.22This single proved aberration,however,isan isolatedincident which would not create responsibility on the Unionfor the other eggs previously thrown by persons unknown,especially in the light of the undisputed testimony that Ro-man had instructed the strikers not to throw eggs, as previ-ously noted.As General Counsel and Employer failed to produce anyprobative proof that union agents engaged in, authorized,endorsed,or encouraged the throwing of eggs in any way,I cannot hold the Union responsible for the eggs which werethrown.The burden of proof was on General Counsel andEmployer to produce such proof of union responsibility.This they have failed to do. As I am not permitted to specu-late or surmise,Imust,therefore,dismiss this allegation ofthe complaint.4.Further citedepisodesGeneral Counsel's brief next cites an incident which alsooccurred apparently the same day on which Manuel Perez,the nonstriking cutter atTale-Lord,heard through an anon-ymous call,according to his testimony,that the tires of hisautomobile had been flattened. That day, March 29, hewent to lunch with a friend but returned to the plant alonecarrying a-full coke bottle in a paper sack. As he attemptedto passthe picket line, which that day was led bytwo womencarrying a strike banner and a Puerto Rican flag, Perezclaimed that he was"surrounded"by 10-15 women strikersin the presence of the police."Somehow"he managed tobreak through this line of women and ran from the girls tothe factory. As he arrived at the plant door, an individualnamed Jesus Padilla swore at him.According to Perez, Per-ez then said,"I'm telling you that you are a man and youshouldn't call me like. We have to see-about this later on."Then,stillaccording to Perez, as Padilla walked towardsPerez, he "made a move" so Perez struck Padilla in themouth whereupon Padilla hit Perez back.According to the strikers, as Perez went past the picketline on this occasion,he made an attempt to strike AlmaGuzman who was carrying the Puerto Rican flag,the cornerof which may have brushed Perez as he was passing. It was^ Despite its present expense, egg-throwing during crises appears io beendemic to New Yorkers.The New York papers were full of accounts ofegg-throwing during school busing crises in the Canarsie district of New Yorkwhich occurred simultaneously with the present hearing Such may soon goout of style because of its increasing expensethis attempt by Perez to strike Guzman with the coke bottlewhich brought Padilla and the police to the scene.The onlything clear in this little fracas is that Perez struckthe first blow. This incident also appears to be one of thosespontaneous personal affrays which will occur duringstrikes.Even accepting the Perez testimony at face value,there is no proof here of union responsibility therefor. Infact,the episode was too insignificant for even police action.Subsequently, on May 5, Perez and Padilla shook hands.The final incident relied on in General Counsel's brief isthat, when Maria Hernandez returned to work on or aboutApril 26 when the plant reopened after the 2-week holiday,a striker,Ana Rivera,told Hernandez that she "was goingto see blood."For reasons which are not altogether clear, GeneralCounsel does not appear to rely on other testimony byHernandez which, if believed, constitutes probably the mostviciously coercive threat I have ever encountered in a LaborBoard hearing. It would appear that he, like I, do not believethat that threat was made by 918. This last threat is treatedunder the objections section of this Decision.Suffice it to say here in regard to the present threat, whichGeneral Counsel does appear to rely upon, that this allegedthreat does not appear to have bothered Hernandez for thesimple reason that on May 4 Hernandez was invited by thesame persons to attend a preelection meeting of 918 andwillingly attended that meeting with them. It is apparentthat this alleged threat, even if made, did not bother Her-nandez. In fact it is doubtful that Hernandez would haveattended the meeting if the alleged threat had been made.Again General Counsel and Employer havefailed to es-tablish by any probative evidence the Union's responsibili-ties for any of the incidents which General Counselconsiders important enough to cite in his brief. In fact Gen-eral Counsel's argument on the question of union responsi-bility amounts to no more than the following:The cases have held that where a picket line is thesceneof repeated acts of misconduct, to the knowledgeof the Union conducting the picketing, the Union hasthe duty to take steps reasonably calculated to curb themisconduct and failing this the Union may be heldresponsible for resulting restraint and coercion of em-ployees.Local 5881,UnitedMineWorkers (GrundyMining Co.,)130 NLRB 1181 enf. 296 F.2d 734,UnitedSteelWorkers of America (Vulcan-Cincinnati)137NLRB 95.I agree with this principle of law but find it inappositehere. General Counsel forgets that the proof shows that theonly thing which Roman knew about, according to the evi-dence presented, was the egg-throwing and that it is undis-puted that he told the egg throwers, "No, no," and, that suchtactics would not aid their cause. Thereafter there was little,if any, egg-throwing.Actually for a strike lasting from March 29 to May 5 thenumber of untoward incidents was very small and, with oneexception covered in the objections section hereof, hardlyworthy-of note. 394DECISIONSOF NATIONALLABOR RELATIONS BOARDAccordingly, although some of these incidents should nothave occurred, General Counsel and Employer have failedin their burden of proving that the Union was responsiblefor such untoward acts. I will, therefore, dismiss Case 29-CB-1178in toto.C. Objections to ElectionFollowing the election on May 5 with the results previ-ously noted herein, together with challenges to 12 voters,which fortunately are not at issue here, Employer by itsattorney, Dennis, by letter dated May 10, filed the following"Objections to Election":With respect to the election conducted by the Na-tional Labor Relations Board at Tale-Lord Manufac-turing Co., Inc. on May 5, 1972, Tale-Lord objects tothe conduct of the election and to conduct effecting[sic] the results of the election.The reasons for this objection include, but are notlimited to, the following:1.All or a substantial number of the voting instruc-tions given by the Board'sagentsto prospective voterson May 5, 1972, were inaudible and therefore alsoeither unintelligible or misleading to many of thesevoters.2.Teamsters Local 918 committed the following of-fenses between March 30 and May 5, 1972:(a)Conversations with prospective voters whowere waiting to vote in the polling area on May 5,1972,(b) Electioneering at the polls on May 5, 1972.(c)Disseminationof illegitimate campaign propa-ganda between April 27 and May 5, 1972, e.g.,misre-presentationofbenefitsobtained from otheremployers and of Tale-Lord's disciplining of em-ployees.(d) Intimidation of prospective voters betweenMarch 30, and May 5, 1972, e.g., breaking eggs onthese voters, damaging their cars and threateningtheir lives, threatening to get five of these voters introuble with various governmental agencies if theyvoted in the election or if they did not vote for Team-sters Local918, slashingFortunada Anderson's coatin the locker room at Tale-Lord on May 4, 1972, andplacing poster -containingthreats of violence in this'locker room on May 4, 1972.13On July 7, in his Report on Objections, the RegionalDirector considered the Employer's objections, which herestated and numbered as follows:EMPLOYER OBJECTIONS1.All or asubstantial number of the voting instruc-tions given by the Board's agent to prospective voters23During the hearing,Dennis handed me a photostatic copy of this letter,which at that time I assumed to be a copy of an exhibit already admitted inevidence.However, I find no such letter among the exhibits.Therefore,because of certain minute differences between this letter and the RegionalDirector's description thereof in his Report on Objections,Ihereby take theadmittedly unorthodox step of marking my photostatic copy of the letter as"TrialExaminer'sExhibit 2" and admitting same in evidence.I can perceiveno prejudice to any party by this action.on May 5, 1972 were inaudible and therefore also eitherunintelligible or misleading to many of the voters.2.Local 918 converged with prospective voters whowere waiting to vote in the polling area on May 5, 1972.3.Electioneering at the polls on May 5, 1972 byLocal 918.4.Local 918's dissemination of illegitimate cam-paign propaganda between April 27, 1972 and May 5,1972, e.g., misrepresentation of benefits obtained fromother employers and of Tale-Lord's disciplining of em-ployees.5.Local 918's intimidation of prospective voters be-tween March 30, and May 5, 1972, e.g., breaking eggson these voters, damaging their cars and threateningtheir lives, threatening to get five of these voters introuble with various governmental agencies if they vot-ed in the election or if they did not vote for TeamstersLocal 918, slashing Fortunada Anderson's coat in thelocker room at Tale-Lord on May 4, 1972, and placingposters containing threats of violence in their lockerroom on May 4, 1972.In his first report, after considering the evidence present-ed,Regional Director dismissed Objections I and 4 andcombined the remaining objections for "hearing, ruling anddecision by a Trial Examiner" along with Case 29-CB-1178. By letter dated July 13, Employer requested re-consideration of that first report of the Regional Director,particularly as to its Objection 4. In the Regional Director'sSecond Report on Objections dated August 15, 1972, theRegionalDirector ruled that "the [new] allegations that thepetitioner [918] circulated a marked facsimile of the Board'sofficial ballot" created a issue of fact and consolidated thesame for hearing as above.By letter dated August 22, Employer "offered furtherevidence in support of its Objections No. 5," i.e., the alleged"intimidation of prospective voters" by 918. In his ThirdReport on Objections dated September 15 saidRegionalDirector overruled this new allegation "without consideringthe timeliness of the new evidence."With this past history the merits of, and Employer's goodfaith in,filing itsobjections must also be viewed in the lightof the following admission made by its attorney during theinstant hearing:MR. BOSHNACK: Your Honor, if I may be heard? I sayin late May or early June I spoke to the Department ofJustice.I would point out that in making objections, the partywho makes them does not necessarily or need to know thefacts on which the objections are basedat the time hemakes them.JUDGE WILSON: What? 24MR. BOSHNACK: He must make objections within fivedays in order to protect his right to make objections.MR. GOLDBLATr: No matter what they are?24 This was an exclamationof astonishmentand incredibility which pho-netically probably would be more accuratelywritten as"wha-a-at!" LOCAL918, TEAMSTERS395MR. BOSHNACK Yes.So I made an objection on a ground that I thoughtmight have existed.Most of the information I, had was on, you know,hearsay.When I went to investigate these things, when I wentto get the facts, this was all in October after our lasthearing was adjourned, you know, between then andnow. [Emphasis supplied.]This verges upon an abuse of the Board's processes.So now we turn to the Tale-Lord Objections to the Elec-tion.Employer's Objections 2 and 3In the Regional Director's original report he found thatObjections 2 and 3 wereso similarthat they could be, andwere, treated together. I agree. However,it isobvious thatthe evidence on this point mentioned in theRegionalDirector's report isnotthe evidence which was presented atthe instant hearing. According to the Regional Director'sreport, the evidence before him indicated that there weregroups, large andsmall, of unnamed, but alleged, 918 adher-entswandering in and about the polling area talking toprospective voterswaiting inline to cast their ballots andthat these conversations continued for substantial periodsof time.At the instant hearing, these alleged "groups of women"appeared to have been reduced to one woman, PostaciaRodrigues.According to the evidence presented in the instant matterby a few Employerwitnesseswho themselveswere loafingin or near the polling area throughout the 2 hours duringwhich ballots were cast, Postacia spent thatsame time eitherwaiting in line to vote or walking close to others in the lineand speaking to them. Not one witness was produced totestify that Postacia had spoken to her or him while in theline or that Postacia had had anything to say to them, exceptone witness who testified that Postacia had offered to per-mit him to go ahead of her in the line of voters.These samewitnessesalso testified that during the abovealleged endeavors Postacia also flashed to prospective vot-ers a paper containing four boxes (the official ballot alsohad four boxes) with an "x" marked in the last box (the 918box). This "paper" was variously described as an ordinarypiece of paper or asa facsimilecopy of the official ballot.Not one witness was produced who testified that he or shesaw this while waiting to vote. The witnesses also testifiedthat Postacia held this paper, whatever it was, folded up inthe palm of her hand. Under these circumstances, it is im-possible that she was palming a copy of the official ballotdue tosizealone. In fact, it is impossible to believe thetestimony presented. Even if true, this evidence would notinvalidate the election.The election of May 5 was conducted by two Boardagents.Local 918 requested permission of the Regional Di-rector to produce these two Boardagents aswitnesses. Therequest was refused. Local 918 thereupon made telephonicand telegraphic request to the Board in Washington for theright to produce these two Boardagents aswitnesses. Therequest was denied. Such denials did not assist the searchfor the truth 25Postacia herself denied the allegation against her exceptthat she was for a considerable period in the same area asthat occupied by the witnesses against her.Under the circumstances here, I have to credit the denialof Postacia and find no violation of the Board's rules con-cerning the conduct of election.26On the evening of May 4, the night before the election,a group of striking Spanish-speaking 918 adherents, includ-ingMaria Hernandez, gathered in the home of anotherSpanish-speaking employee where Roman and ElizabethMartinez, using a sample facsimile ballot, explained to thegroup in Spanish the voting procedures which could befollowed the next day. Maria Hernandez testified that thissample ballot containeda printed "x" inthe 918 box. Anoth-er witness saw this same sample ballot after Roman's talkwitha penciled "x"in the 918 box. Others at the meeting sawno "x" in any box at any time. Nobody testified to seeinganyone place an "x" printed or penciled, on this sampleballot.Under these circumstances, especially the circum-stances in which Maria Hernandez unfortunately foundherself, which will be more fully developed hereinafter, I amunable to credit the testimony that 918 useda markedsam-ple facsimile ballot, or marked a sample ballot, for thisexplanation of the voting procedures.27Not being able to credit the evidence presented on thispoint by the Employer, I cannot find that there was any"illegal electioneering" at the polls and, therefore, dismissthis objection.In its letter of May 10, the Employer objected to what itchose to call "illegitimate campaign propaganda" by "mis-representation of benefits obtained" by 918. The RegionalDirector dismissed this objection. No such evidence waspresented at the instant hearing. Hence I agree with thisdismissal.However, Employer did put in evidence a cartoon postedin the ladies' room of the plant on May 4. This cartoondepicted a Tale-Lord employee holding two cats by theirtails, one labeled "Local 169'r and the other "Local 178."The employee is saying, "We want Teamsters Local 918 torepresent us. You cats belong in the river with our boss."The 169 cat is saying, "It looks like they know Boshnackbrought us in. They're wise to us." The 178 cat says, "We'reallwet anyway."Originally the Regional Director dismissed this objectionbut apparently reversed himself in part in his, August 15,.1972, second report. I see no reason for that reversal in25 In fact the Employer's original objections included criticism of theseBoard agents for not giving their election instructions in a loud enough voiceso that the instructions could be heard and understood. This objection wasrather cursorily dismissed by the Regional Director. Many Board agents,including this one, do not care for such "administrative white washes."26 It is noteworthy that the claims made here against Postacia were appar-ently not presented to the Regional Director or, if they were, he decided theissuesub silentzoagainst the Employer.27 In Employer's original objections this marked ballot claim was not madebut arose only on July 13 in Employer's motion for reconsideration. At thattime, the claim was made that such marked facsimile of the official electionballot was "distributed or mailed" to the employees. No such contention wasmade at the instant hearing. Instead the above testimony as to this electionmeeting in May was presented. This evidence had not been presented previ-ously 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDregard to the above cartoon. In the light of Teddy's loud-speaker announcement to the employees on March 29, thecartoon constitutes "fair comment," if not the absolutetruth 28Accordingly, the evidence requires the dismissal ofEmployer's Objections 1, 2, 3, and 4.That brings up Objection 5.At the hearing, Dennis contended that the egg-throwing,the threats, the rip in Fortunada Anderson's coat, and thecartoon "containing threats of violence," plus another alle-gation to be discussed immediately hereinafter, created suchan atmosphere of "chaos and fear" as to deprive the em-ployees of their ability to freely choose their representativein the election of May 5. Yet every voter who testified here,with the exception of Maria Hernandez, testified crediblythat she freely voted her choice at that election.I have already found heretofore that eggs were broken,automobiles were damaged,and names were called, as wellas the cartoon posted. Except for the cartoon, none of thesethings should accompany a strike-but unhappily they do.Also heretofore I have found that there is no evidence inthis record upon which the Union can be held responsiblefor the above-mentioned activities, with the exception ofone egg thrown by Roman on April 25-26. As noted, I amnot so naive as not to suspect that perhaps strikers wereinvolved in other incidents. But the courts refuse to allowme to speculate and, therefore, I must base my findings onproven facts, not on speculation. General Counsel and Em-ployer both failed to prove facts sufficient to hold 918 res-ponsible.Moreover, the type of misconduct listed above is unfortu-nately'endemic to labor disputes and is insufficient to createthe "fear and chaos" which would deprive the voter of hisfreedom of choice. If this were not so, our working peoplewould be of much weaker fibre than they are in fact andin addition, few, ifany,elections, Board or national, couldever be held.Also, as a matter of fact, the "violence" alleged here wasrelatively mild, a few eggs thrown the first few days of thestrike, six or eight flat tires, and a few unpleasant personalremarks. Nothing here is sufficient to set aside the presentelection-even if those events could be-held to be the res-ponsibility of 918 which, of course, legally they can not be.There was-the strange incident to Fortunada's coat. It wasripped by person or persons unknown. Nobody saw anyonerip the coat. It is an interesting sidelight that, among theemployees inside the plant, the strikers were blamed for theincident but Teddy took $50 dollars out of his pocket andpaid Fortunada for her coat.28 Employer's description of this cartoon as a "threat of violence"is cer-tainly farfetched.However there is no evidence here as how 169 got into the picture. Thefact that 169 took over all the votes from 178 despite Boshnack's efforts onbehalf of 178 on March 29 is cause for suspicion at least.It appears that Employer secured the Regional Director's reversal of hisdismissal of Objection 4 with the claim that 918 "distributed a markedfacsimile" ofthe Board's official ballot.Yet Employerpresented not oneword of testimony in the instant case regarding any "distribution" of amarked ballot.Thus, it appears that the"distribution"claim was anotherobjections based on what"might have happened." Therefore this changeappears to be nothing more than a delaying tactic and a further abuse of theBoard's processes.This last was apparently not, known to the employeesinside the plant. Also it was apparently not known to Den-nis,who started to impeach his own fatheras a witness onthe stand because, as Dennis then stated, Fortunada haddenied to him that Teddy paid for the coat. Dennis was rightabout one thing: somebody lied.Teddy's immediate $50 payment for the coatcreates evenfurther doubt as to who tore Fortunada's coat and why. Butthe coat tear did serve to solidify feelingsagainst 918 amongthe nonstriking employees.The Employer's final allegation is thepiece de resistance:that 918 was "threatening to get five of these voters introuble with various governmentalagenciesif they voted inthe election or if they did not vote for Teamsters Local 918!'If true, this is, without doubt, the most vicious type ofcoercion I have yet encountered in mymanyyears with theBoard, especially in a plant manned so nearly completelywith individuals recently immigrating to the UnitedStates."Residency permits" are worth more than gold to theserecent immigrants. So valuable are they, in fact, that someare afraid to carry them on the streets of New Yorkfor fearof losing them. Without them the immigrants are subject todeportation.From the results it appears that some such threat wasindeed made-and carried out. The ImmigrationServiceraided the plant on June 22, 1972. Two employees had beendeported by the time of the hearing and Maria Hernandezand family were scheduled for departure on November 8,after having been given a delay since October 19 so that shecould testify on behalf of Employer here. The two deporteeswere strikers. Maria Hernandez had started as a striker butreturned to work on April `24. No nonstrikers were deported.Although General Counsel failed to cite the incident inhis brief, he called Maria Hernandezas a witness in hiscase-in-chief. On this occasion on the witness stand, Her-nandez testified that she went out on strike with the 918supporters on March 29 but abandoned the strike on orabout April 24 or 25 and returned to work. At the time ofher return to work, she testified, "There was a little groupthere [i.e. in front of the factory], that was Gladys [?], Ada[Siebens ? ], and I don't remember the other names of strik-ers" who she testified said to her, "For example, if 918 didn'twin, they were going to send Immigration there becausethey knew we didn't have it [i.e., residencypermits]."Hernandez was the onlywitnesscalled who testified thatany striking employees-admittedly not in the presence ofany 918 agent-made such a threat to her or in her presence.Hernandez further testified that MargaretaPerez,Esparan-za Perez, and Ettervina were present when this threat wasmade. Yet these three named individuals were either notcalledas witnessesor failed to corroborate Hernandez'stestimony as to this threat.Intake this finding in the disjunctive solely because thisrecord proves that many of the women in the plant werereferred to in the record by two or more different names.Two womenwitnessesnamed Perez testified at the hearing,but neither corroborated this part of Hernandez's testimo-ny. Nor did any other witness. Nor were any of these indi-viduals proved to be available. In this state of the record,it is a fair inference that, if called, the testimonyof thesenamed individuals would have been unfavorable to General LOCAL 918,TEAMSTERS397Counsel and/or Employer. I draw this inference.Thus Maria Hernandez is the sole witness who testifiedthat any threat regarding the Immigration Service was madeby any adherent of 918.Logically it would seem that this vicious threat, if madeby 918, would have caused Hernandez to remain on thepicket line with the 918 adherents because Hernandez didnot have a residency permit and was thus subject to depor-tation.Yet promptly after the threat was allegedly made,Hernandez deserted the picket line and returned to workdespite the threat and allegedly because she needed money.In addition, although Hernandez testified that this threatcaused her to be "afraid," she was invited to, and did attendt 9 preelection meeting of 918 held on the evening of MayThereis alsoa statment by Dennis in the record to theeffect that on or about April 24 he was told by Manuel Perezthat three girls in the factory were talking about this threat.Manuel Perez did not so testify. Nor were the three girlsManuel Perez was supposed to have overheard talkingabout this threat called to testifyas witnesses.Thus MariaHernandez stillremainsthe onlywitness inthis proceedingwho testified to any threat regarding immigration made byany adherent of 918.Yet, on June 22, the Immigration Service did raid theTale-Lord plant looking for illegalimmigrantswith the re-sult above noted.Maria Hernandez had originally been scheduled for de-portation on October 19, but that date was postponed by theImmigrationService when notified by Dennis that he hadsubpenaed Hernandez to testify on behalf of Employer atthe instant hearing. According to Dennis, Hernandez washis "best witness" on the allegedly marked facsimile ballot.There is in this record not one word of evidence that 918ever approached the FBI or the Immigration Service.But this record is replete with testimony that Employerwas "in constant touch with FBI since the strike began."At page 755 of the transcript Dennis testified as follows:But later on, 918 was doing things inthe factory-well,we thoughtthey were;I don't say that you were. Youknow,sabotagingwork,causing disruptions,dissen-tions and I called up a government agency, the FBI. Isaid on the5th of Aprilwhen the locks were jammedwith nails.I said thatthey weresabotaging the work.I said thattheywere threatening,you know, by extor-tion to get people to votefor them by saying that theywould report them to Immigration if 918 didn't win theelection,you know,these girls.If theywould find thisout, they'd get something on, you know,Jack Fecterwhom I believe was being investigated by various agen-cies.It could have been thatbased on mystatement, theycontacted Immigration,and Immigration came downto the factory. [Emphasis supplied.]29 As found heretofore, Hernandez testified to the allegedly marked fac-sumle official ballot used in the discussion of the voting procedures byRoman and Elizabeth Martinez. Hernandez' testimony regarding this eventwas at variance from that of other witnessesHowever on page 759 of this same transcript Dennis testi-fied as follows:I said that Local 918 was threatening-and I want tomake on thing clear;my conversationswith the-withanyone regarding Immigration in any way occurredinearly June or late May,you know, well after the electionof May 5. [Emphasis supplied.]Teddy's testimony on this point is slightly different. Hetestified that he was not in touch with any representative ofImmigration Service about this manner until "late May-early June." He also testified that the raid of June 22 oc-curred after the Immigration Service had notified them thatthe raid would be made.It is noteworthy that, if Dennis' first above-quoted testi-mony can be believed, he was complaining to FBI as earlyas April 5 about the alleged threat by 918 to bring in theImmigration Service, although the only witness to whomthat threat was supposedly made by adherents of 918 placedthe date of the threat as about April 24-25. Employer'sobjections, dated May 10, contained the following item:-threatening to get five of these voters in trouble withvarious governmental agencies if they voted in the elec-tion or if they did not vote for Teamsters Local 918,-In addition, Dennis acknowledged receipt of hearsay in-formation from Manuel Perez about April 24 that threeemployees inside the plant had been talking about this al-leged threat. In the light of his avowed purpose to help FBI"get something on" Jack Fecter, it is difficult to believe thatpersons "in constant contact" with FBI from the inceptionof the strike,-or at least April 5 at the latest, would withholdthis choice item from FBI until "late May or early June."The aforementioned conflicting testimony did not enhancethe Boshnack credibility.So now it appears obvious that the Employer was respon-sible for the lead given to the Immigration Service whichresulted in the raid of June 22. This fact, however, does notestablish necessarily the identity of the party responsible forthe original threat, if made, to bring in the ImmigrationService.According to the only testimony of probative value, ad-herents of 918 made this alleged threat to bring in the Immi-gration Service to Maria Hernandez and three other namedemployees in the same conversation. According to somehearsay testimony here, three other named employees wereoverheard in the plant talking aboutthis same allegedthreat. Yet Maria Hernandez was the only one of the sevenwitnesseswho testified to the alleged threat in the instanthearing. Furthermore, Dennis admitted to having inter-viewed all the employees at the plant, except Maria Aguilar,in July or October. But these interviews produced no otherwitnessto testify to this threat. Thiscausesone to pausebefore accepting Hernandez' testimony at face value. Thispause is extended when one recalls her almost unbelievabletestimony regarding the puncturing of tires bya seamstress 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith her bare hands anda nail.It isfurther extended by thevery unfortunate circumstances Hernandez found herselfawaiting deportation at the time she gave testimony. AsHernandez did not want to leave the United States and asher stay here had once before been extended through theefforts of Dennis, I fear that Hernandez testified as she didand as the Employer wanted her to in the forlorn hope ofperhaps being able to secure further help from the samesource for extending her stay in the United States. She wasthe unfortunate victim of circumstances beyond her control.Because of her unfortunate plight, I can not help but sym-pathize with her, but under all the circumstances I cannotcredit her testimony.This finding eliminates the only probative evidence in thisrecord that 918 was in any way responsible for this alleged,and vicious, threat to bring in the Immigration Servicewhich,in turn,along with the findings above made, elimi-natesEmployer's Objection 5. AccordinglyImust, andhereby do, dismiss Employer' Objection 5.Accordingly, I find no merit in any of the Employer'sobjections to the election as made on May 10, 1972, or assubsequently added to by the Employer.CONCLUSIONS OF LAw1.Tale-Lord Manufacturing Company,Inc., is an em-ployer within the meaning of Section 2(2) of the Act and isengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Local 918, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America is alabor organization within the meaning of Section 2(5) of theAct.3.Local 918, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America hasnot been proved to have committed any violationof Section8(b)(1)(A).4.The evidence fails to sustain Employer's Objections 1,2, 3, 4, and 5 to the election of May 5, 1972, and also failsto sustain Employer's contention that an atmosphere ofchaos and fear existed at the time of the election deprivingthe employees of their freedom to vote their choice in saidelection.[Recommended Order omitted from publication.]